March23, 2012 Rolaine S. Bancroft Senior Special Counsel Division of Corporation Finance Office of Structured Finance United States Securities and Exchange Commission Mail Stop 3628 treet, N.E. Washington, DC 20549 Re: RBS Commercial Funding Inc. Amendment No. 2 to Registration Statement on Form S-3 Filed March 5, 2012 File No. 333-177891 Dear Ms. Bancroft, We are counsel to RBS Commercial Funding Inc. (the “Depositor”).This letter sets forth the response of the Depositor to the oral comments of Mr.Hughes Bates, of the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Amendment No. 2 to the Depositor’s registration statement (File No. 333-177891) on Form S-3 as filed on March 5, 2012.We have discussed the Staff’s comments with various representatives of the Depositor. The Staff’s requested change has been made on page S-113 of the form of base prospectus contained in the revised form of registration statement submitted herewith.We wish to bring to your attention that the Depositor is also filing a revised Form ABS-15G responding to oral comments received thereon. Enclosed herewith are two copies of Pre-Effective Amendment No. 3, which have been marked to show changes implemented in response to the request of the Staff. Patrick T. Quinn Tel +1 Fax +1 pat.quinn@cwt.com Rolaine S. Bancroft March 23, 2012 The Depositor hopes the Staff will find the above responses and the enclosed submission responsive to its comments.If you have questions concerning the foregoing, please contact the undersigned. Sincerely, /s/Patrick T. Quinn Patrick T. Quinn cc.Doug Tiesi Adam Ansaldi
